        Case 4:17-cr-00313-BSM Document 933 Filed 08/28/20 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

UNITED STATES OF AMERICA                                                      PLAINTIFF

v.                          Case No. 4:17-CR-00313-BSM-19

RONALD A. RAMM                                                              DEFENDANT

                                         ORDER

       Ronald Ramm’s pro se motion for reconsideration [Doc. No. 932] is granted. Upon

reconsideration, Ramm’s motion for compassionate release or sentence reduction [Doc. No.

900] is denied.

       Ramm was sentenced to 24 months imprisonment for one count of conspiracy to

distribute methamphetamine. Doc. No. 804. He moves for compassionate early release,

pursuant to 18 U.S.C. section 3582(c)(1)(A), which requires consideration of 18 U.S.C.A.

section 3553 sentencing factors.

       Ramm has exhausted his administrative remedies. See 18 U.S.C. § 3582(c)(1)(A). He

filed a request for release with BOP, due to the threat posed by the COVID-19 pandemic.

Mot. Reconsideration, Doc. No. 932. That request was denied on August 12, 2020, so there

is jurisdiction over this motion. See United States v. Smith, case number 4:95-CR-00019-

LPR-4, Doc. No. 440 (E.D. Ark. May 14, 2020).

       Ramm argues that his underlying medical conditions, which include sleep apnea,

asthma, diabetes, and obesity, are “extraordinary and compelling” reasons that warrant his

early release because they greatly increase his likelihood of suffering severe complications
        Case 4:17-cr-00313-BSM Document 933 Filed 08/28/20 Page 2 of 3



if he contracts COVID-19. Mot. Reconsideration at 3; see 18 U.S.C. § 3582(c)(1)(A). Ramm

also argues that his brother’s recent death warrants his compassionate release, since his

brother used to watch Ramm’s daughter while Ramm’s wife was at work. Mot.

Reconsideration at 3; see U.S.S.G. § 1B1.13 cmt. n.1. Ramm states that he has not received

any infractions while incarcerated, and he would have the support of his wife and family if

released. Mot. Release at 3.

       The government argues that general fear of contracting COVID-19 is not an

extraordinary and compelling reason that warrants release. Further, the record does not show

that BOP is failing to attend to Ramm’s medical needs. Resp. Mot. Release at 13–16, Doc.

No. 904. In fact, Ramm’s medical records indicate that he has not complied with doctor’s

treatment recommendations. Id. At 13.

       Moreover, the government argues that Ramm is a danger to the community, so he is

ineligible for sentence reduction. Resp. Mot. Release at 17; U.S.S.G. § 1B1.13. The

Government argues that Ramm’s involvement in a large, international drug ring, his prior

drug conviction, and his history of domestic violence and substance abuse make him a danger

to the community. Resp. Mot. Release at 17–18.

       Ramm’s request is denied because he is a danger to society and, other than the health

issues he points out, there is no reason to revisit the section 3553(a) factors that were

considered at the time of sentencing. See, e.g., United States v. Ram, 2020 WL 3100837, at

*3 (E.D. Ark. June 11, 2020).

       IT IS SO ORDERED this 28th day of August, 2020.
Case 4:17-cr-00313-BSM Document 933 Filed 08/28/20 Page 3 of 3




                                   UNITED STATES DISTRICT JUDGE
